Pee Ctteiam,
The learned court below directed a judgment of compulsory nonsuit and refused to take off the same. The direction was based on contributory negligence of the plaintiff which appears to be in accord with Gilmartin v. Lackawanna Valley Rapid Transit Co., 186 Pa. 193, and Warner v. Peoples’ St. Railway Company, 141 Pa. 615. The testimony in the case clearly showed the negligence of the plaintiff and fully justified the action of the court in directing the nonsuit and refusing to set it aside. The opinion prepared and filed by Judge Kennedy furnished a satisfactory explanation and justification of his refusal to reinstate the plaintiff when it was apparent that he had no cause of action.
Judgment of nonsuit affirmed.